DETAILED ACTION 
 Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.  In the amendment, Applicant amended claims 1, 9 and 17.  Claims 1-20 are currently pending in this application.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claims 1, 9, 17 of the amendment filed on 6/28/22, Applicant added the claimed limitation “predicting a fuel limiting event resulting in a reduced air/fuel ratio …..selectively increasing a heating temperature for the Lambda sensor prior to an occurrence of the predicted fuel limiting event”, is considered new matter since the original specification does not contain any support for the invention as now claimed.
Claims 2-8, 10-16, 18-20 are rejected by virtue of their dependence to claims 1, 9 and 17.  The amendment filed 6/28/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public
use, on sale, or otherwise available to the public before the effective filing date of the
claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively
	filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 10, 12-14, 17, 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Neisen (US 2010/0212644).
With regard to claims 1, 9, 17:
Neisen discloses a vehicle exhaust emissions control method, comprising:
predicting a fuel limiting event (a startup time for a lean-burn engine) resulting in a reduced air/fuel ratio in an exhaust emissions system of a vehicle, the reduced air/fuel ratio faulting a Lambda sensor (15) (Fig. 1) disposed in the exhaust emissions system (see par. [0020, 0026]); and
selectively increasing a heating temperature for the Lambda sensor (15) (Fig. 1) prior to an occurrence of the predicted fuel limiting event (see par. [0026]), thereby performing one of preserving full function of the Lambda sensor during the fuel limiting event and recovering a faulting of the Lambda sensor during the fuel limiting event (see par. [0020, 0026, 0027]).

With regard to claim 2:
Neisen discloses the method of claim 1, Neisen further discloses wherein the heating temperature for the Lambda sensor (15) (Fig. 2) is increased using a heating element (54) (Fig. 2) coupled to an electronic control unit (5) (Fig. 2) of the vehicle (see par. [0026]).



With regard to claim 4:
Neisen discloses the method of claim 2, Neisen further discloses wherein the electronic control unit (5) is further adapted to control operation of an engine of the vehicle (see par. [0018]).

With regard to claim 5:
Neisen discloses the method of claim 2, Neisen further discloses wherein the electronic control unit is further adapted to control operation of a catalytic converter (14) (Fig. 1) of the vehicle (see par. [0017]).
	
With regard to claim 6:
Neisen discloses the method of claim 5, Neisen further discloses wherein the Lambda sensor (15) is disposed at the upstream of the catalytic converter (14) (Fig. 1).

With regard to claim 10:
Neisen discloses the non-transitory computer-readable medium of claim 9, Neisen  further discloses wherein the heating temperature for the Lambda sensor (15) (Fig. 2) is increased using a heating element (54) (Fig. 2) coupled to an electronic control unit of the vehicle (see par. [0026]).

With regard to claim 12:
Neisen discloses the non-transitory computer-readable medium of claim 10, Neisen further discloses wherein the electronic control unit (ECU 5) (Fig.1) is further adapted to control operation of an engine of the vehicle (see par. [0013, 0018]).


With regard to claim 13:
Neisen discloses the non-transitory computer-readable medium of claim 10, Neisen  further discloses wherein the electronic control unit is further adapted to control operation of a catalytic converter of the vehicle (see par. [0017]).

With regard to claim 14:
Neisen discloses the non-transitory computer-readable medium of claim 13, Neisen further discloses wherein the Lambda sensor (15) (Fig. 1) is disposed at upstream of the catalytic converter (14) (Fig. 1).

With regard to claim 18:
Neisen discloses the system of claim 17, Neisen further discloses a heating element (54) (Fig. 2) coupled to the electronic control unit adapted to increase the heating temperature for the Lambda sensor in response to an instruction received from the electronic control unit that is provided responsive to the reduced air/fuel ratio (see par. [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neisen (US 2010/0212644) in view of Watanabe (US 2015/0362457).
With regard to claims 3, 7, 11, 15, 19:
Neisen discloses the system of claims 2, 10, 18 above; however, Neisen fails to specifically disclose wherein the heating temperature for the lambda sensor is increased by increasing an applied voltage to the lambda sensor.
Watanabe teaches increasing the heating temperature for a lambda sensor by increasing an applied voltage to the lambda sensor (see par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have increased the heating temperature for a lambda sensor by increasing an applied voltage to the lambda sensor as taught by Watanabe in the system of Neisen for increasing the accuracy of detecting concentration of gas contained in exhaust gas of an internal combustion engine (see Watanabe, par. [0006, 0024]).

Claims 8, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neisen (US 2010/0212644) in view of Suzuki (US Patent 5,869,744).
With regard to claims 8, 16, 20:
Neisen discloses the method of claims 1, 9 and 17; however, Neisen fails to disclose wherein the heating temperature for the Lambda sensor is a function of a heating duty cycle increase amount during a Lambda shift to a rich fuel to air ratio.
Suzuki teaches that a heating temperature for the Lambda sensor is a function of a heating duty cycle increase amount during a Lambda shift to a rich fuel to air ratio (see Col. 12, Lines 50- 57, 64-67, Col. 4, lines 37-41).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Neisen by using the heating temperature for the Lambda sensor being a function of a heating duty cycle increase amount during a Lambda shift to a rich fuel to air ratio as taught by Suzuki for controlling the temperature of the lambda sensor within the activation temperature range (see Suzuki, col. 13, lines 40-42).

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/D.T./
Examiner, AU 3747                                                                                                                                            


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747